Citation Nr: 1451227	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, and schizoaffective disorder with depression.

2.  Entitlement to service connection for substance abuse, claimed as drinking and drug problems.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for high blood pressure.

5.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), also claimed as lung problems.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right knee disability secondary to a left knee disability.

9.  Entitlement to service connection for peripheral artery disease (PAD).

10.  Entitlement to service connection for coronary artery disease (CAD).

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

12.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.S.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to February 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of service connection for a psychiatric disorder, substance abuse, a low back disability, high blood pressure, a respiratory disorder, bilateral hearing loss, a left knee disability, a right knee disability secondary to a left knee disability, PAD, and CAD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's period of active military service from November 3, 1976 to February 23, 1977 was not during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

With respect to the Veteran's claim of entitlement to a nonservice-connected pension benefits, there is no factual dispute as to his dates of active service or whether that service was during a period of war.  Consequently, the above-cited statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to this claim as the resolution is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Generally, in order to establish basic eligibility for nonservice-connected pension benefits, it must be shown that the veteran served on active military duty during a period of war for 90 days or more.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). Along with other periods not here applicable, the laws and regulations recognize August 5, 1964, through May 7, 1975 (the Vietnam Era) and August 2, 1990, through a date to be prescribed by Presidential proclamation or law (Persian Gulf War) as periods of war.  38 U.S.C.A. § 101 (9), (11), (29) (West 2002); 38 C.F.R. § 3.2 (2014). 

The Veteran had verified active military service from November 3, 1976 to February 23, 1977.  His DD Form 2014 reflects he had no prior active service.  Thus, although he served on active duty for more than 90 days, this active duty service did not occur during period officially recognized as a period of war.

The Veteran has not asserted, and the evidence of record does not otherwise show that the Veteran had any other active military duty service during a period of war as defined by law or regulation.  38 C.F.R. § 3.2.  As such, the Veteran had no active duty service during a period of war and, thus, he lacks qualifying military service during a period of war.  Consequently, the Board finds that basic eligibility for nonservice-connected pension has not been established.  38 C.F.R. § 3.3(a)(2)(iii).  Accordingly, his claim for nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension is denied.


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's remaining claims on appeal.

Regarding the claimed respiratory disability, the Veteran has not yet been afforded   a VA examination.  The Veteran asserts that his current respiratory problems began in service or are otherwise related to exposure to gas in service during a training exercise.  Current VA treatment notes show a diagnosis of asthma.  Service treatment records show that during his September 1976 entrance examination, the Veteran reported a history of childhood asthma up until age six, and none since, and no lung or chest abnormality was found on examination.  Service treatment records thereafter show a complaint of shortness of breath on a January 1977 Medical History for dental treatment.  In light of the above, the Board finds a VA examination and opinion are necessary to determine whether any current respiratory disability is related to service. 

Additionally, the Board finds that the Veteran should be afforded a new VA audiological examination.  VA treatment records show current hearing loss, which the Veteran attributes to service.  Service treatment records document that the Veteran was fitted with ear plugs in November 1976, and his DD Form 214 shows qualification badges for an M-16 rifle, hand grenades, and an M-60.  Such evidence supports that he was exposed to some degree of hazardous noise in service.  While the Veteran was already afforded a VA examination in October 2009, that examiner does not appear to have considered a full or accurate medical history.  In this regard, while the examiner pointed out a 2008 VA notation that the Veteran presented some inconsistent (and unreliable) findings on audiology exam, there is no indication that the examiner considered subsequent findings on a latency-intensity study in October 2008 that "further support[] genuine hearing loss."  Additionally, while the examiner appears to have relied on a post-service history of recreation and occupational noise exposure (carpentry, construction, truck driver), the Board notes that the Veteran spent over 20 years post service in prison; thus the extent of his post-service noise exposure is unclear.  Finally, the examiner stated that the Veteran had substance abuse and "other medical diagnosis" that can account for his current hearing levels and hearing loss, but did not elaborate on those assertions.  There was no explanation as to how substance abuse can cause hearing loss, or what other medical diagnoses could account for the Veteran's hearing problems.  Given the foregoing, the Board finds that a new examination and opinion are necessary.

As for the remaining service connection claims on appeal, the Board finds that it would be premature to adjudicate them in light of potentially relevant outstanding treatment records.  In this regard, the record shows that the Veteran spent many years post service in correctional facilities, and was last released in December 2007.  The record supports that the Veteran was treated for mental health, substance abuse, hypertension, and possibly respiratory problems during his incarcerations.  As the Veteran may have received post-service treatment for his various claimed disabilities herein, the Board finds that remand is necessary in order to request records from the Veteran's various prison/jail stays since separation from service in February 1977.  

The Veteran has also reported receiving private mental health treatment both prior to service and soon after separation.  Efforts should be made to obtain those private records on remand, as well as any potentially outstanding private and VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, as it appears that the Veteran has appealed the denial of his claim for SSA disability benefits and that claim remains pending, any additional relevant SSA records should be requested from the SSA.

Next, in light of the Veteran's report of a witnessing a stabbing while on leave in service, the Board finds that efforts should be made to verify that stressor, if the Veteran provides sufficient information.

Finally, because the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claims for service connection discussed herein, that issue is also remanded.  See Moffitt v. Brown, 10 Vet. App. 214, 222 (1997); Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466, 467 (1992); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his mental health, substance abuse, low back, high blood pressure, respiratory disorder (asthma and COPD), hearing loss, left and right knees, peripheral artery disease, and coronary artery disease, both prior to and since service, to include all records from any correctional facility in which the Veteran has been incarcerated since 1977 (Florida Department of Corrections, Pinellas County Jail), Pinellas County Health and Human Services (PCHHS), PCHHS Mobile Medical Unit, Pinellas Emergency Medical Services, Personal Enrichment Mental Health Services (PEMHS), Bayfront Health System, Suncoast Center for Community Mental Health, Directions for Mental Health, the private hospital where the Veteran was treated after leaving service, the private physician who treated the Veteran with Ritalin and for mental health problems prior to service, and any other private provider identified by the Veteran.  After securing the necessary release(s), the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file. 

Additionally, obtain relevant ongoing VA treatment records dating since May 2009.  If any requested records cannot be obtained, the Veteran should be notified of such.


2.  Request from the SSA any additional records pertaining to the Veteran's disability claim.  

3.  Request from the Veteran additional information and evidence relevant to his claimed stressor of witnessing a stabbing while on leave during service.  He should again be asked to provide as much information as possible regarding his claimed stressor, particularly dates, full names of the people involved, and places.  If sufficient information as to the stressor has been provided, attempt to verify the Veteran's claimed stressor through official sources.  

4.  After the development above is complete to the extent possible, schedule the Veteran for a VA audiological examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims folder and examination   of the Veteran, the examiner should provide on opinion  as to whether it is at least as likely as not (50 percent probability or greater) that any hearing loss arose in service or is otherwise etiologically related to service, to include the Veteran's noise exposure therein.  The rationale for any opinion expressed should be set forth.

5.  After the above development is completed to the extent possible, schedule the Veteran for a VA respiratory examination to obtain an opinion as to the nature of the Veteran's respiratory disorder(s) and whether any such disorder is related to service. 

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed respiratory disorder had its onset in service or can otherwise be etiologically attributed to service, to include the Veteran's claimed exposure to gas for training purposes in service.  

A rationale for each opinion reached should be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it should be so stated.

6.  Then, readjudicate the claims.  If additional development is deemed necessary based on additional evidence received pursuant to this remand, to include examination or a medical opinion, such should be accomplished.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review,  if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


